Case 2:20-cv-02415-TLP-cgc Document 38 Filed 10/29/20 Page 1 of 3                   PageID 533




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


 CHRISTOPHER CALIB BROWN, DANIEL )
 RAY MOTT, and TATOOED           )
 MILLIOINAIRE ENERTAINMENT, LLC, )
                                 )
        Plaintiffs,              )
                                 )                       No. 2:20-cv-02415-TLP-cgc
 v.                              )
                                 )                       JURY DEMAND
 HANOVER AMERICAN INSURANCE      )
 COMPANY, INC., GOODMAN-GABLE-   )
 GOULD ADJUSTER/INTERNATIONAL,   )
 INC., LMG, INC., and COASTAL    )
 TECHNICAL SERVICES, LLC,        )
                                 )
        Defendants.              )


ORDER GRANTING MOTION TO REASSIGN, ADOPTING THE CLERK’S REPORT
    AND RECOMMENDATION, AND DIRECTING CLERK TO REASSIGN


       Defendants Hanover American Insurance Company, LMG, Inc., and Coastal Technical

Services, LLC move to reassign this case to Judge Jon P. McCalla. (ECF No. 24.) Defendants

claim this case is a companion case to Hanover v. Tattooed Millionaire Entertainment, LLC, et

al., No. 2:16-cv-02817-JPM-tmp, which is an earlier filed case assigned to Judge McCalla. (Id.)

Defendant Goodman-Gable-Gould Adjuster/International, Inc. does not oppose the motion. (Id.)

Plaintiffs, however, do oppose reassignment. (ECF No. 26.)

       Defendants argue that this case and the original action are companion cases because they

involve most of the same parties and arise out of the same transaction or occurrence—a fire and

Hanover’s handling of Plaintiffs’ ensuing insurance claims. (ECF No. 24-2 at PageID 291.)
Case 2:20-cv-02415-TLP-cgc Document 38 Filed 10/29/20 Page 2 of 3                         PageID 534




Plaintiffs, on the other hand, argue the cases “have nothing in common” and the legal issue

presented in this case is different from the earlier case. (ECF No. 26 at PageID 473.)

       Under Local Rule 83.8(c), this Court referred Defendants’ motion to the Clerk of Court

for an initial administrative determination of whether this is a companion case. (ECF No. 27.)

And the Clerk issued a Report and Recommendation (“R&R”) deciding that this is a companion

case and that this Court should reassign it to Judge McCalla. (ECF No. 37.) This Court agrees.

       To give a brief history, Hanover American Insurance Company (“Hanover”) sued

Tattooed Millionaire Entertainment, LLC (“TME”), Christopher C. Brown (“Brown”), Daniel R.

Mott (“Mott”), and John Falls (“Falls”) over falsified insurance claims. (Hanover v. Tattooed

Millionaire Entertainment, LLC, et al., No. 2:16-cv-02817-JPM-tmp, ECF No. 1.) The dispute

included claims for music recording equipment. (Id.) And now, in this case, TME, Brown, and

Mott sued Hanover claiming that Hanover conspired with Goodman-Gable-Gould

Adjuster/International, Inc., LMG, Inc., and Coastal Technical Services, LLC to withhold or

steal some of that music recording equipment. (Brown v. Hanover American Insurance

Company, Inc., et al., No. 2:20-cv-02415-TLP-cgc, ECF No. 1.)

       In short, even though the issues presented in the two cases are distinct, they still arise

from a common occurrence—the fire and handling of the insurance claims between the parties.

This case, therefore, involves most of the same parties and features a dispute arising from the

same transaction as the first dispute. In his R&R, the Clerk relied on the Eastern District of

Michigan’s definition of a companion case, which reads as follows: “Companion cases are those

cases in which it appears that . . . the same or related parties are present, and the cases arise out

of the same transaction or occurrence. Cases may be companion cases even though one of them

may have already been terminated.” (ECF No. 37 at PageID 256.) The parties did not dispute



                                                   2
Case 2:20-cv-02415-TLP-cgc Document 38 Filed 10/29/20 Page 3 of 3                      PageID 535




this definition. (See id.) Based on this definition, the Court finds that this case is a companion

case to Hanover v. Tattooed Millionaire, LLC, et al, No. 2:16-cv-02817-JPM-tmp.

         Thus, having reviewed the parties’ arguments and the Clerk’s R&R, this Court

GRANTS Defendant’s Motion to Reassign and ADOPTS the Clerk’s R&R. Accordingly, the

Court respectfully DIRECTS the Clerk to reassign this case to Judge McCalla in exchange for a

comparable case.

       SO ORDERED, this 29th day of October, 2020.

                                               s/ Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 3
